Citation Nr: 1632194	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cause of death (COD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  The Veteran died in December 2005.  The appellant seeks benefits as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in January 2016, which granted a joint motion for remand vacating a March 2015 Board decision and remanded the issue on appeal for additional development.  The issue initially arose from a March 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issue in May 2014 for additional development.


FINDINGS OF FACT

1.  The Veteran died in December 2005 and the cause of death was hepatocellular carcinoma.

2.  The Veteran's service-connected PTSD caused/contributed substantially or materially to his death due to hepatocellular carcinoma.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  While compensation is precluded for primary alcohol and drug abuse disabilities and secondary disabilities that result from primary alcohol and drug abuse, the applicable statutes permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran died in December 2005.  His Certificate of Death lists the cause of death as due to hepatocellular carcinoma.  

At the time of the Veteran's death, service connection was only in effect for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran's personnel records indicate service in the Republic of Vietnam.  The Veteran is presumed to have been exposed to herbicides in service.  

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain disorders: however, hepatocellular carcinoma is not listed among the diseases associated with Agent Orange exposure.  38 C.F.R. § 3.309(e) (2015).  Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The appellant contends, among other things, that the Veteran had an alcohol abuse disorder as a result of his service-connected PTSD that either caused or contributed substantially or materially to his death as a result of hepatocellular carcinoma.  The Board notes that the record contains both positive and negative opinions.  

In May 2011, a VA examiner reviewed the Veteran's medical history for an opinion about the Veteran's hepatitis C and if the subsequent hepatocellular carcinoma was related to his service.  The examiner noted that the Veteran's records showed no history of blood transfusion, risky sexual behavior, or tattoos.  In conclusion, the examiner opined that it was "not possible to be certain about the events that may have occurred while in-service predisposing him to Hepatitis C."  He did opine, however, that based on the evidence of record it was less likely than not that the Veteran's Hepatitis C was the result of his military service, as his records were absent of likely causal factors such as intravenous drug use, risky sexual behavior, or blood transfusion.  However, the examiner did not comment as to whether the Veteran's hepatocellular carcinoma had been caused or worsened by his service-connected PTSD.  In May 2014, the Board remanded the COD issue to obtain a medical opinion addressing whether the Veteran's hepatitis C was caused by any in-service blood exposure and whether his hepatitis C or hepatocellular carcinoma had been caused or aggravated by his service connected PTSD.  

In July 2014, a VA examiner reviewed the Veteran's claims file, which included private treatment records from Drs. S. and O., and concluded that it was less likely than not that the Veteran's hepatitis C was caused by any in-service blood exposure, as the Veteran had denied any blood exposures during his tour of duty in Vietnam.  It was also noted he had denied any history of risky sexual behavior.  Further, the examiner found that it was less likely than not that the Veteran's PTSD caused or aggravated his hepatitis C or hepatocellular carcinoma.  The examiner cited various literature in reference to his conclusions finding that "[t]he combination of life threatening illness and hospitalization in an ICU setting can exacerbate or even cause PTSD, but not the other way around."  He noted that there was no scientifically based medical literature or biological basis to support a causal relationship or permanent worsening of hepatocellular carcinoma by PTSD or another anxiety disorder.  

The Board notes that the appellant submitted three positive opinions in support of her claims that the Veteran's hepatitis C was caused by his service and that his hepatocellular carcinoma was caused by or related to his hepatitis C.  In a July 2010 opinion Dr. O. stated that the Veteran's death was as likely as not related to his contracting hepatitis C "and exposure to Agent Orange" while in-service.  Dr. O. explained that because this was a commonly acquired disease in Vietnam it was likely that the Veteran had acquired both hepatitis C and hepatocellular carcinoma while in-service.  Dr. S., who treated the Veteran during his lifetime for his liver disabilities, noted that one of the risk factors for the Veteran's hepatitis C was his service in Vietnam.  She further noted that "it is certainly possible that the Hepatitis C and thus cirrhosis and hepatocellular carcinoma originated from [the Veteran's] service in Vietnam."  

In June 2016, the appellant provided an opinion from Dr. M.C. which found that the Veteran's PTSD had caused alcohol dependence that was at least as likely as not related to his hepatocellular carcinoma.  Dr. M.C. noted the treatment records revealed he had self-treated his depression with alcohol.  In support of his opinion, Dr. M.C. provided extensive literature on the relationship between alcohol abuse and hepatitis and hepatocellular carcinoma.  Dr. M.C. noted that that based on the Veteran's medical history he had given up drinking after being diagnosed with hepatitis C in 1998, but that the damage to his liver had already been done and the combination of alcohol abuse due to the PTSD and hepatitis C had led to hepatitic failure.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD caused/contributed substantially or materially to his death due to hepatocellular carcinoma.  The June 2016 private opinion of record is persuasive.  The provided opinion is thorough with adequate rationale and well supported by the evidence of record, including medical treatise evidence.  Therefore, entitlement to service connection for cause of death is granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


